     2:19-cv-03253-TLW        Date Filed 06/01/20      Entry Number 20     Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Nathaniel Harold Green,                          Case No. 2:19-cv-03253-TLW

               PLAINTIFF,

        v.
                                                                   Order
 Internal Revenue Service, William P. Barr,
 Sherri A. Lydon,

               DEFENDANTS.



       Plaintiff Nathaniel Green, proceeding pro se, brings this civil action regarding

collection actions by the Internal Revenue Service for a United States Department of

Education loan as well as garnishment of his social security for unpaid taxes. ECF No. 1. The

Plaintiff alleges that he is entitled to a declaratory judgment that he owes nothing, that the

government be enjoined from levying his benefits and tax refund, and that he be paid $12

billion for his trouble. See ECF No. 1. The matter now comes before the Court for review of

the Report and Recommendation (Report) filed by the magistrate judge to whom this case

was assigned. ECF No. 14.

       In the Report, the magistrate judge recommends that this case be dismissed as

frivolous. The magistrate judge found that under 28 U.S.C. § 1915, which this action is

brought pursuant to, an action may be dismissed if it is “frivolous or malicious.” 28 U.S.C. §

1915(e)(2)(B). In reviewing a complaint for frivolousness or malice, the court looks to see

whether the complaint raises an indisputably meritless legal theory or is founded upon

clearly baseless factual contentions. Harley v. United States, 349 F. Supp. 2d 980, 981

(M.D.N.C. 2004) (citing Neitzke v. Williams, 490 U.S. 319 (1989)). The magistrate judge found

                                              1
     2:19-cv-03253-TLW         Date Filed 06/01/20     Entry Number 20       Page 2 of 3




that in this case, the complaint is comprised of factual allegations that are not credible, and

which fail to state a claim for relief. The magistrate judge found that the complaint provides

no valid factual allegations with respect to repayment of his United States Department of

Education loan. As to the challenges to the garnishment of his social security for repayment

of back taxes, the magistrate judge found that the challenge is subject to dismissal pursuant

to the Anti-Injunction Act. 26 U.S.C. § 7421(a) (“[N]o suit for the purpose of restraining the

assessment or collection of any tax shall be maintained in any court by any person.”

Therefore, the magistrate judge recommends that the action be dismissed. After the

magistrate judge filed the Report, Plaintiff filed objections. ECF No. 16. The objections do

not offer any legal or factual basis to reject the Report. This matter is now ripe for decision.

       In reviewing the Report, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections . . . . The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility
       for the final determination. The Court is required to make a de novo
       determination of those portions of the report or specified findings or
       recommendation as to which an objection is made. However, the Court is not
       required to review, under a de novo or any other standard, the factual or legal
       conclusions of the magistrate judge as to those portions of the report and
       recommendation to which no objections are addressed. While the level of
       scrutiny entailed by the Court’s review of the Report thus depends on whether
       or not objections have been filed, in either case the Court is free, after review,
       to accept, reject, or modify any of the magistrate judge’s findings or
       recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has reviewed, de novo, the

Report and the objections. After careful review of the Report and the objections, for the

reasons stated by the magistrate judge, the Report, ECF No. 14, is ACCEPTED. Plaintiff’s


                                               2
     2:19-cv-03253-TLW     Date Filed 06/01/20   Entry Number 20      Page 3 of 3




objections, ECF No. 16, are OVERRULED. Plaintiff’s Complaint, ECF No. 1, is DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

May 29, 2020
Columbia, South Carolina




                                         3
